DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/10/2022.
Claims 2, 6, 10 and 14 have been cancelled.
Claims 1, 4, 9 and 12 have been amended.
Claims 1, 3-5, 7-9, 11-13, and 15-16 are pending.
Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected.

Response to Amendment
In the Remarks filed 08/10/2022, Applicant has amended:
The Applicant has cancelled claims 2, 6, 10 and 14 in order to address the 35 U.S.C. 112(d) rejections for failing to further limit the claims from which they respectively depend from. Additionally, the cancellation of the claims therefore render moot the respective 35 U.S.C. 112(b) rejections regarding indefiniteness of the limitations. The Examiner therefore withdraws the respective 35 U.S.C. 112(b) and 112(d) rejections made in the non-final Office action dated 05/11/2022.
The Applicant has amended the limitations of claims 1 and 9 in order to address the previously identified 35 U.S.C. 112(b) rejections regarding the indefiniteness of limitations pertaining to writing P/E cycles and TBW into one of the plurality of storage blocks as being “in response to determining” whether the RDT result or firmware storage information is stored in the storage device in order to demonstrate a causal relationship between the searching and writing limitations. The Examiner notes in appreciation the amendments to the positive recitation of the limitations; however, it is determined that the amendments do not sufficiently address the issues as previously identified in the Office action dated 05/11/2022 which point to the act of writing values of the recorded number of P/E cycles and recorded TBW of the storage device into one of the plurality of storage blocks in response to determining the P/E cycles and TBW of the storage device being recorded in the P/E cycle record and TBW record. The 35 U.S.C. 112(b) rejections are further reiterated in the current action.
The Applicant has amended the language of claims 4 and 12 in order to resolve the issues previously identified with the use of the term “integrate” as being indefinite in context of the limitations. The Examiner notes the amendment to “integrate” as now currently recited to “incorporate” the obtained P/E cycle record and obtained TBW record into the RDT result. However, the amendment does not sufficiently address the issues raised in the previous Office action pertaining to the RDT result and firmware storage information comprising the obtained records and therefore what is entailed by the limitations of claims 4 and 12. The 35 U.S.C. 112(b) rejections are updated in the current action to reflect the current limitations of the claims.

Response to Arguments
In Remarks filed on 08/10/2022, Applicant substantially argues:
The applied reference Hoang fails to disclose the amended limitations of claim 1, and similarly recited in claim 9, of writing default values or record numbers of P/E cycles and TBW to a storage device in response to whether or not “determining the RDT result and the firmware storage information not being stored in the storage blocks of the device.” In particular, Applicant points to Hoang as generally disclosing storing device attributes including program/erase (P/E) cycles and terabytes written (TBW) but does not address the determining whether the P/E cycles and TBW are recorded in response to at least one of the RDT result and the firmware storage information being stored in the plurality of storage blocks of the storage device. Additionally, references Kankani and Allison do not resolve the issues identified with Hoang. Applicant’s arguments filed have been fully considered but they are not persuasive. Cited Paragraph [0132] of Hoang recites storing attributes as logged data for retrieving specific functioning parameters of the device. This is further supported in Paragraphs [0151-153] wherein Paragraph [0151] discloses “In some embodiments, the present invention discloses using a series of logged data, e.g., a logged data set, to determine and display properties or behavior of a solid state drive. The series of logged data can include the time when the data is logged, thus can form a time series of logged data, e.g., a time evolution of the logged data, such as the changes of the attributes or indicators of the solid state drive as functions of time. The time evolution of the logged data can allow the determination of instantaneous properties or behavior of the solid state drive, or can allow the determination of properties or behavior of the solid state drive with better accuracy, since the calculations can be based on an extrapolation from a curve.” As such, the presented context of Hoang is not just for the general storage of accumulated values but also for the purposes of making determinations of whether the information is stored in the storage device. Regarding the limitations pertaining to writing values of the P/E cycles and TBW, the Examiner notes the rejections as citing the Kankani and Allison references for disclosing the writing steps. Furthermore, Allison discloses in Paragraphs [0031-32] that a determination is explicitly made as to whether identifying information is found, in this case it may be a log file containing information as similarly written by Hoang. The rejection made in view of the combination of references is found to disclose the acts of searching for the P/E cycle and TBW record data and subsequent writing of default values or the recorded P/E cycle and TBW as claimed. The current rejections herein are updated for clarity purposes. The Examiner reminds against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 10, 2022.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “writing values of the recorded number of P/E cycles and the recorded TBW of the storage device into one of the plurality of storage blocks of the storage device in response to determining the P/E cycles and the TBW of the storage device being recorded in the P/E cycle record and the TBW record”. This limitation is deemed indefinite as the previous searching and determining steps recited in the claim refer to the records as being stored in one of the plurality of storage blocks and therefore it is unclear as to the purpose of writing of the records again to one of the plurality storage blocks when it is previously determined to be in the plurality of storage blocks. The Examiner notes that the originally filed Specification discloses multiple portions of the storage device and it is determined by the Examiner that the limitation is intended to disclose the writing of the values elsewhere in the storage device instead of writing the records into the same location as is a current potential interpretation of the limitations and therefore potentially redundant; however, the Examiner reminds the Applicant that details from the Specification are not read into the claims. The Examiner suggests amendments to clarify where in the storage device is searched for the RDT result and firmware storage information and where in the storage device the values are written to.
Claim 9 recites similar issues as claim 1 identified above.
Claims 3-5, 7-8, 11-13, and 15-16 dependent from respective independent claims 1 and 9 identified above and do not resolve the issues.
Claim 4 recites “incorporating the obtained P/E cycle record and the obtained TBW record in the RDT result.” It is unclear as to the limitation of incorporating the records into the RDT result as claim 1, from which claim 4 depends, recites that “wherein at least one of the RDT result and the firmware storage information comprise a program-erase cycle (P/E cycle) record and a terabyte written (TBW) record of the storage device”. Therefore it is already presented that the RDT result may store the record information and it is then unclear as to why the records would need to be incorporated. Additionally, it is unclear as to what is intended by the use of the term “incorporate”. The Examiner suggest clarification of the limitation which may address the indefinite limitation regarding the records.
Claim 12 recites similar issues as claim 4 identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US 2017/0131948) in view of Kankani et al. (US 2016/0342344) and further in view of Allison et al. (US 2009/0037654).

Regarding claim 1, Hoang discloses, in the italicized portions, a low-level formatting method for a storage device, the storage device having a plurality of storage blocks, the low-level formatting method comprising: searching whether a reliability and duration test (RDT) result or firmware storage information is stored in the plurality of storage blocks, wherein at least one of the RDT result and the firmware storage information comprise a program-erase cycle (P/E cycle) record and a terabyte written (TBW) record of the storage device ([0067] The logging software can be configured to record summary and/or details of the operations of the solid state drive, including external operations and internal operations. The logging software can record operation details to the memory module, to the memory block level, to the memory page level, or to the memory cell level. For example, the logging software can record the erase number of each memory block, forming a table of erase counts v. the memory blocks of the solid state drive. The logging software can record the read or write operations on each page or each block. The logging software can also record the number of times the controller used to write a data, e.g., the write amplification characteristic of each write data. [0129] In FIG. 4B, operation 430 runs a firmware for monitoring attributes of a drive reliability. The firmware can be stored in the solid state drive. Operation 440 stores the monitored attributes, either in the solid state drive or in a host coupled to the solid state drive. Operation 450 periodically logs the stored attributes with optional timestamp. [0130] In FIG. 4C, operation 470 reads logged attributes of a drive reliability. Operation 480 periodically logs the stored attributes with optional timestamp.); determining whether a number of P/E cycles and a TBW of the storage device are recorded in the P/E cycle record and the TBW record in response to at least one of the RDT result and the firmware storage information being stored in the plurality of storage blocks of the storage device ([0086] The instantaneous properties can provide behaviors of the solid state drive at any instant in time. The instantaneous properties can be the characteristics, e.g., straits, attributes, indicators, parameters, of the solid state drive at any instant in time. In some embodiments, the properties can include data collected in logged data of the logged data set. For example, the properties of erase count is related to the number of flash memory erase, e.g., the program/erase cycles of the flash memory in the solid state drive. A solid state drive can record an accumulated value of erase counts, e.g., the total number of erase counts accumulated from the beginning of the solid state drive.); writing default values of P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device in response to determining the RDT result and the firmware storage information not being stored in the storage blocks of the storage device; and writing values of the recorded number of P/E cycles and the recorded TBW of the storage device into one of the plurality of storage blocks of the storage device in response to determining the P/E cycles and the TBW of the storage device being recorded in the P/E cycle record and the TBW record. Herein it is disclosed by Hoang the storage and maintenance of P/E cycle and terabyte written information in the storage device. The storage device may use this information for making reliability determinations regarding the lifetime of the device. Hoang further discloses in Paragraph [0132] that the information may be stored in the non-volatile memory for permanent storage. Additionally, Paragraphs [0151-0153] disclose using the logged data to determine properties of the storage device. Hoang does not explicitly disclose writing default values if values are determined to not be stored by the device and writing the values recorded in one of the plurality of blocks. Regarding the default values, Kankani discloses in Paragraph [0108] “In some embodiments, each endurance estimation table associated with a storage device is pre-populated (i.e., prior to the storage device being shipped) with default endurance estimation values. In some embodiments, the default endurance estimation values are determined by a manufacturer of the storage device based on characterization of similar storage devices having various values for various status metrics at each of the encoding formats included in each endurance estimation table. In some embodiments, the default endurance estimation values are updated during a firmware update process at the storage device based on updated characterization data (including characterization data that, in some embodiments, is reported by the storage device back to the manufacturer during the life of the storage device) for the similar storage devices.” Herein it is disclosed by Kankani that the storage device information may be pre-populated according to default values as would be determined by the manufacturer. It is additionally disclosed in Paragraph [0060] that the storage device determines or maintains status metrics over use of the device. In this regard, it is understood that for the values which do not currently have a recorded value stored would then have a default value written has present in the context of after manufacture or caused by a firmware update. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that default values are stored according to the cycle and written record as claimed when the device is manufactured before it is under of usage state or before changes to the device occurs. Regarding writing the P/E cycle and TBW values recorded, which as previously indicated in the indefiniteness rejection is interpreted for the current rejection to be writing the values into a different location of the storage device, Allison discloses in Paragraph [0023] “Collection logic 150 then writes the compiled activity data 140 to a memory medium. The memory medium can be a reserved area of system memory, for example. In an alternative embodiment of the invention, the memory medium can be a location on hard disk drive 110 itself. In this latter case, the compiled activity data 140 could be stored, for example, in a reserved location of hard disk drive 110 and/or protected using a protective coding scheme such as encryption. In an embodiment of the invention, the compiled activity data could be logged in more than one of these locations, e.g., in both system memory and in a reserved hard drive location, for purposes of operational redundancy or security.” Herein it is disclosed by Allison that log data may be stored in a secured portion of nonvolatile memory for operational redundancy or security. Additionally, it is disclosed in Paragraphs [0031-32] “[0031] In step 350, any attached systems or devices are queried for identifying information. In step 360, a determination is made as to whether identifying information was found. If not, then the absence of identifying information is written to the log file in step 370, and the polling continues at step 320. If identifying information is found, then this information is written to the log file in step 380, and the polling continues at step 320. [0032] In an embodiment of the invention, collection logic that interacts with SMART from the CMOS/BIOS/EFI will perform the polling and storage of the same values of, say, the Time Powered On and the Power Cycle Count in either a reserved area of the system/device memory or on the hard drive itself using a protective coding scheme such as encryption and/or reserved locations on the drive. The same would be true for the collection logic interacting with SMART from an operating system installed on the system/device.” As noted herein, a query is made to the presence of log information and it may either be written or noted as being absent in the record. In either case, it is similarly presented that the writing is in response to the query, otherwise analogous to a search and determination. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the log data within the nonvolatile memory in addition the controller memory in order to maintain a persistent copy as disclosed by Allison for future reference (Allison [0023]). Hoang, Kankani and Allison are analogous art because they are from the same field of endeavor of managing storage device log data.
Regarding claim 3, Hoang further discloses the low-level formatting method according to claim 1, further comprising: confirming validity of the P/E cycle record and the TBW record ([0239] In some embodiments, the inconsistent data can be removed from the logged data set. For example, first, second, fourth and fifth logged data can be recorded at a same temperature, and third logged data can be recorded at a different temperature. The third logged data can be removed from the calculation of properties of the solid state drive, thus providing property values for the recorded temperature.). Herein Hoang discloses confirming whether the data set should be stored and in this manner may be considered as determining the validity in the data is not to be stored in case the data was stored under different conditions. The logged data is then stored as data to be used in subsequent tests.
Regarding claim 4, Hoang further discloses the low-level formatting method according to claim 1, further comprising: reading the storage block of the storage device containing the P/E cycle record and the TBW record; obtaining the P/E cycle record and the TBW record from the storage block; and incorporating the obtained P/E cycle record and the obtained TBW record into the RDT result ([0200] In some embodiments, the present invention discloses methods and systems for regression testing of software or firmware for solid state drives. Programs, including firmware and software, after being developed or changed, can undergo tests, including regression testing to uncover new software bugs, or regressions, in existing functional and non-functional areas of a system. For example, a firmware can be updated or upgraded, and a regression testing can be performed before releasing. [0201] In some embodiments, the present invention discloses methods and systems for integrating a local instantaneous property calculation in a regression test. A local instantaneous property calculation can provide information about the solid state drive at a current time, thus can generate information specifically to the new firmware or software, without being contaminated with the old firmware or software. Thus the current calculated local instantaneous property can be compared with a standard value or with a previously calculated local instantaneous property, e.g., a local instantaneous property calculated in a period of time in which the old firmware or software is running. Any degradation performance can be attributed to the new firmware or software, which can indicate poor performance. For example, a lifetime calculation can be performed for a new firmware. If the lifetime is significantly less, for example, as compared to a standard 5 year lifetime, then the performance of the new firmware might need to be improved.). Herein it is disclosed by Hoang the integration of stored log data into newly calculated values to then be stored for future reference by the storage device to determine reliability of the device. As previously indicated, the use of the term “incorporating” is not clear and is interpreted for the current action as writing data. In this case, the calculations and subsequent storage as disclosed by Hoang are determined to meet the limitation of incorporating records into the result.
Regarding claim 5, Hoang further discloses the low-level formatting method according to claim 4, wherein in the process of obtaining and writing the P/E cycle record and the TBW record, the low-level formatting method further comprises: testing the plurality of storage blocks of the storage device; and writing test results of the plurality of storage blocks into the RDT result ([0200-201]). Herein it is disclosed that the storage may be tested in order to determine new values to be stored in order to reflect the current state of the storage device.
Regarding claim 7, Hoang and Allison further disclose the low-level formatting method according to claim 1, wherein the P/E cycle record and the TBW record of the storage device at different time points are stored in the plurality of storage blocks of the storage device, and the low-level formatting method further comprises: reading one of the plurality of storage blocks of the storage device; obtaining the P/E cycle record and the TBW record of the storage device at the latest time point; and writing the obtained P/E cycle record and the obtained TBW record back to a predetermined storage block of the plurality of storage blocks of the storage device to generate the firmware storage information (Hoang [0135] In some embodiments, a history of SMART attributes, e.g., the outputs generated by a SMART monitoring program, can be stored as a function of index or time. In other words, the SMART attributes are stored at more than 1 point in index or time. The data storing can be performed by an index or time logging process. The data can be logged and saved to the solid state drive or to a host system connected to the solid state drive. Afterwards, the stored data can be analyzed and displayed, for example, by an analyzer program which can be stored in the solid state drive or in the host system. The analyzer program can use the stored SMART history to calculate and display behavior and/or performance of the solid state drive, such as life expectancy and effects of workload, firmware or software on the performance or life expectancy of the solid state drive. [0084] If the time interval is small, for example, compared to the life time of the solid state drive, then the calculated life spent can be an instantaneous value, showing the usage of the solid state drive at the logged time. A life time expectancy can be calculated using the instantaneous value, for example, by dividing the total number of erase counts to the rate of the erase counts. This life time expectancy can be considered the expected life time of the solid state drive if the solid state drive is under this rate of erase count consumption all the time. In a different calculation, a life time expectancy can be calculated by dividing the remaining erase counts to the rate of the erase counts. This life time expectancy can be considered the remaining life time of the solid state drive if the solid state drive is under this rate of erase count consumption from this moment forward. Both life time expectancies, e.g., expected life time and remaining life time can be considered as the instantaneous life time expectancies, e.g., the lifetime of the solid state drive calculated using the current usage. And Allison [0023] and [0031-32]). Herein it is disclosed by Hoang that several sets of log data may be stored at different points of time. Additionally, Allison discloses maintaining a set of values in nonvolatile storage and the controller of the storage device and it would be obvious to one of ordinary skill in the art to maintain multiple copies of the cycle and written records for redundancy purposes.
Regarding claim 8, Hoang further discloses the low-level formatting method according to claim 1, wherein the storage device is a flash memory device ([0057] FIG. 1 illustrates a solid state drive and its operation according some embodiments. A solid state drive 130 is coupled to a host system 120, such as a computer or a data processing system. The solid state drive 130 can include a flash memory 134. The flash memory 134 can include a set of flash memory packages, with each memory package having one or more dies. Each die can have multiple planes, which have many blocks, with each block having multiple pages.). Herein Hoang discloses the storage device is flash memory.
Regarding claim 9, Hoang discloses, in the italicized portions, a storage device, which comprises a processor, which executes a low-level formatting method, and a plurality of storage blocks ([0059] The controller can utilize firmware, e.g., application software for the solid state drive 130, for many functions instead of hardware, for example, to reduce the cost of the solid state drives. And [0057]), the low-level formatting method comprising: searching the plurality of storage blocks of the storage device determine whether an RDT result or firmware storage information is stored therein, wherein at least one of the RDT result and the firmware storage information comprises a P/E cycle record and a TBW record of the storage device ([0067] and [0129-130]); determining whether a number of P/E cycles and a TBW of the storage device are recorded in the P/E cycle record and the TBW record in response to at least one of the RDT result and the firmware storage information being stored in the plurality of storage blocks of the storage device ([0086]); writing default values of P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device in response to the RDT result and the firmware storage information not being stored in the plurality of storage blocks of the storage device; and writing values of the recorded number of P/E cycles and the recorded TBW of the storage device into one of the plurality of storage blocks of the storage device in response to the P/E cycles and the TBW of the storage device being recorded in the P/E cycle record and the TBW record. Herein it is disclosed by Hoang the storage and maintenance of P/E cycle and terabyte written information in the storage device. The storage device may use this information for making reliability determinations regarding the lifetime of the device. Hoang further discloses in Paragraph [0132] that the information may be stored in the non-volatile memory for permanent storage and Paragraphs [0151-153] using the logged data to determine properties of the storage device. Hoang does not explicitly disclose writing default values if P/E cycle and TBW values are determined to not be stored by the device and writing the values recorded in one of the plurality of blocks; regarding the default values, Kankani discloses in Paragraph [0108] that the storage device information may be pre-populated according to default values as would be determined by the manufacturer. Additionally, it is presented in Paragraph [0060] that determines the status metrics over use of the device and therefore should there be no current status metrics, it may be understood default values are written after manufacture or firmware update. Regarding writing the values recorded, which as previously indicated in the indefiniteness rejection is interpreted for the current rejection to be writing the values into a different location, Allison discloses in Paragraphs [0023] and [0031-32] that log data may be stored in a secured portion of nonvolatile memory for operational redundancy or security and queried for writing in the storage device. Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 11, Hoang further discloses the storage device according to claim 9, wherein the low-level formatting method further comprises: confirming validity of the P/E cycle record and the TBW record ([0239]). Claim 11 is rejected on a similar basis as claim 3.
Regarding claim 12, Hoang further discloses the storage device according to claim 9, further comprising: reading the storage block of the storage device containing the P/E cycle record and the TBW record; obtaining the P/E cycle record and the TBW record from the storage block; and incorporating the obtained P/E cycle record and the obtained TBW record into the RDT result ([0200-201]). Claim 12 is rejected on a similar basis as claim 4.
Regarding claim 13, Hoang further discloses the storage device according to claim 12, wherein in the process of obtaining and writing the P/E cycle record and the TBW record, the low-level formatting method further comprises: testing the plurality of storage blocks of the storage device; and writing test results of the plurality of storage blocks into the RDT result ([0200-201]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 15, Hoang and Allison further disclose the storage device according to claim 9, wherein the P/E cycle record and the TBW record of the storage device at different time points are stored in the plurality of storage blocks of the storage device, and the low-level formatting method further comprises: reading one of the plurality of storage blocks of the storage device; obtaining the P/E cycle record and the TBW record of the storage device at the latest time point; and writing the obtained P/E cycle record and the obtained TBW record back to a predetermined storage block of the plurality of storage blocks of the storage device to generate the firmware storage information (Hoang [0135] and [0084] and Allison [0023]). Claim 15 is rejected on a similar basis as claim 7.
Regarding claim 16, Hoang further discloses the storage device according to claim 9, wherein the storage device is a flash memory device ([0057]). Claim 16 is rejected on a similar basis as claim 8.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natarajan et al. (US 2019/0042140) - Paragraphs [0029-0030] which disclose storing log health data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135